                     Case 6:21-bk-00001-KSJ         Doc 20     Filed 03/23/21     Page 1 of 2




                                               ORDERED.
               Dated: March 23, 2021




                                  UNITED STATES BANKRUPTCY COURT
                                        Middle District of Florida
                                            Orlando Division


IN RE:                                                             Case No:          6:21-bk-00001-KSJ

KAMLESH VADHER

                                                                   Chapter 13

                                                  Debtor


                               ORDER DISMISSING CHAPTER 13 CASE
              (THIS ORDER IS EFFECTIVE ON THE 15TH DAY FOLLOWING DATE OF ENTRY.)


       THIS CASE came on for consideration for the purpose of entering an approriate order following the
Trustee's Motion to Dismiss Case for Failure to Comply With 11 U.S.C. §1308 and §521 (Document No. 15).
By submission of this Order for entry, the Chapter 13 Trustee represents that Debtor failed to cure this default
under the Debtor's plan.

         Accordingly, it is

         ORDERED:

        1.       The case is dismissed without prejudice effective on the 15th day following the date of entry of
this Order.

       2.     If the automatic stay imposed by 11 U.S.C. § 362(a) or the stay of an action against a codebtor
under 11 U.S.C. § 1301 is in effect at the time this Order is entered, the automatic stay shall remain in effect for
14 days from the date of this Order, notwithstanding the provisions of 11 U.S.C. § 362(c)(2) (B).

         3.      Debtor may convert this case to a case under another chapter of the Bankruptcy Code
                    Case 6:21-bk-00001-KSJ          Doc 20      Filed 03/23/21     Page 2 of 2




within 14 days of the date of this Order. If the case is not converted within 14 days, the case is dismissed
effective on the 15th day after the date of entry of this Order.

       4.      If Debtor files a motion to vacate or for reconsideration of the Order Dismissing the Case within
14 days of the date of this Order, the automatic stay imposed by 11 U.S.C. § 362 and the stay of action against
codebtor under 11 U.S.C. § 1301 shall remain in full force and effect until the Court rules on the motion.

         5.     All pending hearings are canceled with the exception of any scheduled hearing on a motion for
relief from stay that is currently scheduled for hearing within 14 days of the date of this Order or on an Order to
Show Cause over which the Court hereby reserves jurisdiction.

       6.      Notwithstanding any other Court orders, the Trustee shall return to Debtor, or if Debtor is
represented by an attorney, to Debtor in care of Debtor’s attorney, any remaining funds on hand not previously
disbursed and shall thereafter file the Trustee’s final report. Upon the filing of the final report, the Trustee will
be discharged of all duties as Trustee.

       7.       Debtor, the Trustee, or any party in interest may, within 14 days of the date of this Order, file a
motion requesting the Court to examine the fees paid to Debtor’s attorney and for the disgorgement of any
portion of the fees deemed excessive. The Court shall retain jurisdiction for this purpose.

       8.      The Court reserves jurisdiction to determine timely filed applications for administrative
expenses.




The Trustee Laurie K. Weatherford is directed to serve a copy of this order on interested parties who are
non-CM/ECF users and to file a proof of service within 3 days of entry of the order.




                                                    Page 2 of 2
